Hoke, J.,
concurring: I concur in tbe disposition made of this appeal, being of opinion tbat, under tbe decisions of the* Supreme Court of tbe United. States, tbe final arbiter in sucb matters, tbe transaction in question here must be regarded as interstate commerce, and, on tbe facts presented, is subject exclusively to Federal regulation. Tbe further fact tbat Congress may have made conduct of this kind an indictable offense *567and bas found it desirable to do so, only serves to emphasize the position that interference on the part of State authorities is no longer permissible.